Citation Nr: 0707556	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1990 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for a 
bilateral ankle condition, thoracic and lumbar back pain, and 
gastroenteritis.  In January 2004, the case was remanded by 
the Board for additional development.  In April 2005, the 
Board denied the veteran's claim for entitlement to service 
connection for a bilateral ankle condition and again remanded 
the issues of entitlement to service connection for thoracic 
and lumbar back pain and gastroenteritis for further 
development.

In a September 2006 decision, VA's Appeals Management Center 
granted service connection for gastroenteritis at a 
noncompensable disability rating, effective March 23, 2000.

Therefore, the issue of entitlement to service connection for 
thoracic and lumbar back pain is the only issue currently 
before the Board.


FINDINGS OF FACT

1.  The veteran's lumbar spine condition clearly and 
unmistakably existed prior to active service and did not 
increase in severity during that service. 

2.  There is no competent evidence of a link between a 
current thoracic back condition and a disease or injury in 
active service. 


CONCLUSIONS OF LAW

1. The presumption of soundness at entrance into service for 
a lumbar spine condition is rebutted.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).

2.  The veteran's preexisting lumbar spine condition was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2006). 

3.  A thoracic spine disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1153, 38 
C.F.R. §§ 3.303, 3.306(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in February 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  

The February 2004 VCAA notification letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the February 2004 VCAA 
letter contained a notation that the veteran was to send VA 
any additional information that pertained to his claim.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal.  In 
January 2007, the veteran's representative submitted a Post-
Remand Brief, thereby demonstrating the veteran's actual 
knowledge of the need to submit relevant evidence in his 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the February 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until a September 2006 letter.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

There was a timing deficiency with the February 2004 letter, 
because it was provided after the initial evaluation of March 
2001.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all records of treatment reported by the 
veteran; including service medical records and VA Medical 
Center (VAMC) records.  

Additionally, per the April 2005 remand instructions, the 
veteran underwent VA examination in June 2006 addressing the 
disorder at issue on appeal.  There is no indication from the 
record of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Chronic diseases, such arthritis, are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  The presumption is 
applicable for veterans who served 90 days or more during a 
period of war or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b).  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service medical records show that in August 1990, the veteran 
completed a medical prescreening form in which he noted that 
in 1988, he experienced a sore back that caused him to see a 
chiropractor for "a few adjustments".  The veteran reported 
having no problems since then.

The veteran was required to obtain a statement from a 
chiropractor pertaining to the reported treatment for the 
sore back.  The chiropractor reported treatment from April to 
June 1988.  The diagnosis was thoracic segmental dysfunction, 
myofasciitis, nerve root compression, restriction of motion, 
cervical segmental dysfunction and bilateral brachial 
radiculitis.  He stated that orthopedic and neurologic tests 
demonstrated hypoaesthia of the veteran's upper extremities.  
X-ray results demonstrated unilateral spondylolysis at L5, a 
lack of fusion of posterior arch of L5 and spina-bifida 
occulta of the first sacral segment.  The current status of 
the condition was undetermined, as the veteran had been 
released on June 13, 1989.

On medical examination performed for enlistment purposes 
later in August 1990, the veteran's spine was listed as 
normal.  However, in a Report of Medical History completed on 
the same date the veteran reported that he had been 
hospitalized on June 1986 for spinal meningitis.  A physician 
noted that the veteran had a history of back spasms in 1989 
without recurrence or disability.

X-rays in July 1992 taken for the veteran's pilondial cyst in 
his buttocks region demonstrated a spina bifida occulata at 
S1.

In November 1994, the veteran presented with a report of back 
problems for two years.  The veteran noted that he had a 
slipped disc and had seen a chiropractor.  This had never 
given him a problem until the previous day, when he slipped 
and fell in the jungle.  He also had difficulty reaching for 
items.  The veteran had lumbar 4-5 point tenderness.  The 
diagnosis was possible irritated nerve, muscle strain, back 
spasm.

The remainder of the service medical records show no 
treatment referable to the back, although the veteran was 
seen with complaints of pain in other joints.  In an October 
1999 report of medical examination, chronic back pain was 
listed as a defect. 

In June 2000, the veteran underwent a VA general medical 
examination.  The veteran reported back pain that had always 
been in the thoracic spine area.  It hurt him everyday 
throughout his military career because he carried rucksacks.  
At the time of the examination, it hurt about once a month 
for two to three days due to excess work at those times.  An 
examination of the back revealed tenderness at the D6-11 
paravertebral muscle area bilaterally.  It was not severe but 
seemed to produce muscle spasm.  An X-ray of the thoracic 
spine was negative.  The diagnosis was a thoracic spine 
strain.

Per the April 2005 remand instructions, the veteran underwent 
a comprehensive VA examination in June 2006.  The examiner 
stated after a review of the veteran's claims file that the 
two year history of back pain provided at the veteran's 
November 1994 examination was incorrect as the veteran had 
had problems for at least five years prior to this episode.  
The examiner also stated that the June 2000 diagnosis of a 
thoracic spine strain was made without any evidence of 
service medical record entries about the thoracic spine.  He 
also noted that despite numerous encounters with the medical 
staff during his active duty, the veteran did not seek 
subsequent medical treatment for an ongoing back problem.  
The examiner concluded that the pre-existing condition was at 
the lumbar spine and the single service medical record entry 
without subsequent treatment for the next six years showed 
that there was no evidence of ongoing back problems.

In the examiner's opinion, there was no exacerbation or 
aggravation of the veteran's pre-existing lower back 
condition.  The veteran experienced a single episode of pain 
related to a training activity without subsequent ongoing 
complaints of pain or indications in his service medical 
records of any ongoing complaints of lower back pain and 
persistent symptoms related to his lower back.  

The examiner determined that the veteran's pre-existing back 
condition was not exacerbated by military service.  The pre-
existing back condition was not aggravated by military 
service and no permanent impairment of thoracic or lumbar 
spine conditions resulted from his military service.

Analysis- Presumption of Soundness of Lumbar Spine

Because a lumbar spine disorder was not noted on the 
examination for entrance into service, the presumption of 
soundness is applicable.  38 U.S.C.A. § 1111. 

There is, however, overwhelming evidence that a lumbar spine 
disability pre-existed service.  First the veteran reported, 
as he is competent to do, that he had a sore back prior to 
service.  The chiropractor documented treatment for, and X-
ray findings of, a lumbar spine disability prior to service.

The VA examiner also concluded that a lumbar spine disability 
pre-existed service.  There is no evidence against a finding 
that the lumbar spine disability pre-existed service.  

This record clearly and unmistakably shows that a lumbar 
spine condition existed prior to service.  A remaining 
question is whether the pre-existing disability clearly and 
unmistakably was not aggravated in service 

The veteran's pre-existing low back condition was noted to be 
manifested by soreness or pain, and to have required 
approximately two months of treatment.  The same symptom was 
reported in service.  The veteran has not reported an 
increase in symptomatology, and the service medical records 
do not document such an increase.  The only competent medical 
opinion is that provided by the VA examiner in July 2006.  
The examiner concluded based on the record that the veteran's 
pre-existing back condition was not exacerbated or aggravated 
by military service.

There is some dispute in the record as to whether the veteran 
had a single episode of back pain, or the back pain was 
constant.  The fact that the veteran was seen for a number of 
complaints during service, but never sought additional 
treatment for a back disability weighs against a finding that 
the back pain was continuous.  In any event, whether a single 
episode or ongoing, the symptomatology was the same as that 
reported prior to service.  Indeed, the in-service 
symptomatology was arguably less severe than prior to 
service, inasmuch as spasms were reported to have been 
present prior to, but not during, service.

As there is clear and unmistakable evidence that the disorder 
preexisted service and clear and unmistakable evidence that 
the disorder was not aggravated during service, the 
presumption of soundness is rebutted.  Service connection can 
only be established if the pre-existing lumbar spine 
condition was aggravated in service.  The same evidence which 
rebuts the presumption of soundness also serves to show that 
there was no permanent increase and hence no aggravation in 
service. 

Thoracic Spine Analysis

Because a thoracic spine disability was not noted on the 
examination for entrance into service, the presumption of 
soundness is applicable.  38 U.S.C.A. § 1111.

While the chiropractor reported pre-existing thoracic segment 
dysfunction, the VA examiner concluded that there was no pre-
existing thoracic spine disability.  Because the evidence is 
not clear and unmistakable the presumption of soundness is 
not rebutted. 

The claim is accordingly, reviewed as one for service 
connection, rather than for service connection on the basis 
of aggravation, and a showing of current disability and a 
nexus between the current disability and active duty would be 
sufficient to establish service connection. 

With regard to the three elements of service connection on a 
direct basis, the veteran has a present thoracic spine 
disability as shown by findings on the June 2000 examination.  

The November 1994 report does not document a thoracic spine 
disability, and the most recent VA examiner concluded that 
this incident did not involve the thoracic spine.  The 
service medical records do not otherwise report a thoracic 
spine disability.  None of the veteran's reports of in-
service back pain were attributed to the thoracic spine.  
Therefore, the evidence is against a finding of an in-service 
injury or disease involving the thoracic spine.

Even assuming arguendo that there was an in-service injury or 
disease, there is no competent evidence of a nexus between 
the veteran's present condition and active duty as no medical 
professional has offered an opinion linking a current 
thoracic spine disability to military service.

The June 2006 VA examiner determined that no permanent 
impairment of the veteran's thoracic or lumbar spine 
conditions resulted from his military service.  Specifically, 
the stated that the veteran did not incur any significant 
injury to his thoracic spine segments that were assessed at 
the time of his discharge examination.  

The veteran essentially contends that his thoracic spine 
condition is related to service; however, he is not shown to 
possess the medical expertise needed to render an opinion on 
matters of medical causation.  Grottveit v. Brown, supra;  
Espiritu v. Derwinski, supra. 

As there is no causal relationship between the veteran's 
present condition and his active duty, the claim for service 
connection for a back disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support the claim, that 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, supra. 


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


